DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 59-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further review of the Applicant’s amendments and/or remarks, the Examiner respectfully disagrees that the newly added limitations are supported by Applicant’s original specification on record.
During the interview mailed on 06/13/2022, the Examiner informed the Applicant that amendments does not appear to be fully supported by the Applicant’s specification. 
In the Applicant’s remarks mailed on 07/26/2022, the Applicant directed the Examiner to pp. [0009] and pp. [0051] of the published application, for support of the newly added limitations. Upon review, the cited pp. [0009] merely stated at least in part that “each PDA/GPS phone starts by requesting access to the Server and identifying a mutually agreed to network name and password and once granted, reports its GPS position and status”.
As highlighted above, the cited paragraph simply mentioned “identifying a mutually agreed to network name” without providing any details and/or description of how each PDA/GPS phone is “identifying” network name.
Furthermore, the at least cited paragraphs does not provide any detail as to how the users “mutually agreed” to a network name
Therefore, the term or phrase “identifying” and/or “mutually agreed” has not been particularly or uniquely defined, thus the Examiner has given the claimed limitations its’ broadest reasonable interpretation in light of the Applicant specification as discussed in the new grounds of rejection below.

Secondly, the at least paragraphs above and/or the entire specification does not support the at least claimed limitation in question (i.e. “a second ad hoc name independently entered at the second mobile device by the second user without transmitting the first ad hoc name to the second mobile device”), therefore encompassing new matter which is not clearly defined, and thus changed the scope of the Applicant’s invention.
As highlighted above, the provided paragraphs does not mention and/or clearly suggest the at least claimed limitations in question, the Applicant merely recited a negative limitation which is not supported by the original specification so as to overcome the prior art reference (Beaton) on record (See MPEP § 2173.05). Therefore, given the at least claimed limitations its’ broadest reasonable interpretations in light of the Applicant’s specification, the Examiner believes that the prior art references teaches the claimed invention as discussed below. 
In conclusion, the Examiner further reviewed the entire Applicant’s specification, the Examiner does not believe that there is proper support for the Applicant’s newly added amendments as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59 and 70, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 59 and 70, recites at least in part “a second ad hoc name independently entered at the second mobile device by the second user without transmitting the first ad hoc name to the second mobile device”, the at least limitations were not mentioned and/or clearly described in the original specification on file. Therefore, the claimed limitation encompasses new matter which is not clearly defined, and thus changed the scope of the invention.
Dependent Claims 60-69 and 71-80 are rejected for the same or similar reasons by virtue of dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59, 60, 62-66, 69-77, and 80, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Beaton et al. (US Publication No. 20020075305) and further in view of Kurowski et al. (US Publication No. 20020019844) and Krishnasamy et al. (US Publication No. 20050038856).

As to claims 59 and 70, Melen teaches a method performed by one or more servers each having one or more processors (fig. 1A, fig. 2, server), the method comprising executing operations on one or more processors of one or more servers, the operations comprising: obtaining first data provided by a first mobile device corresponding to a first user (fig. 1A, pp0075, pp0072, enter and transmit group information to the server, and pp0045, each vehicle transmit control information with selected group information); obtaining second data provided by a second mobile device corresponding to a second user, (fig. 1A, pp0031, pp0075, pp0072, enter and transmit group information to the server, and pp0045, each vehicle transmit control information with selected group information); receiving update information from the first mobile device (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069); and automatically transmitting the update information received from the first mobile device to the second mobile device based on their membership in the group (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and, pp0030, pp0069). However, fails to explicitly teach a first mobile device having an IP address and a second mobile device having an IP address, wherein the first data including a first ad hoc name; joining the first mobile device corresponding to the first user to a group based on the inclusion of the first ad hoc name in the first data; the second data including a second ad hoc name independently entered at the second mobile device by the second user without transmitting the first ad hoc name to the second mobile device; joining the second mobile device corresponding to the second user to the group based on the matching of the second ad hoc name to the first ad hoc name stored in the database.
In an analogous field of endeavor, Beaton teaches a first mobile device having an IP address and a second mobile device having an IP address (fig. 2, pp0102, device identifiers include IP address), wherein the first data including a first ad hoc name (fig. 2, fig. 14, #228, create Team ID i.e. Team Name and forwarded to the server, and pp0111); joining the first mobile device corresponding to the first user to a group based on the inclusion of the first ad hoc name in the first data (fig. 2, fig. 14, #228, #232, #234 add member client A, pp0111, join the team); the second data including a second ad hoc name independently entered at the second mobile device by the second user (fig. 2, fig. 14, #264, #266, based on user input (i.e. client B input), generate invitation response message which includes the same Team ID i.e. Team Name created by client A, pp0111, pp0195 joining the second mobile device corresponding to the second user to the group based on the matching of the second ad hoc name to the first ad hoc name stored in the database (fig. 2, fig. 14, #268, #270, add member client B to the Team created by client A which include the same Team ID, pp0111, join the team). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012). However, they failed to explicitly teach that a second ad hoc name independently entered at the second mobile device by the second user without transmitting the first ad hoc name to the second mobile device.
In an analogous field of endeavor, Kurowski teaches a second ad hoc name independently entered at the second mobile device by the second user without transmitting the first ad hoc name to the second mobile device (fig. 2, pp0137, user entered a team name, it checks to see if that team exists. If the team name exists, the user is prompted with a dialog "This team already exists. Do you wish to join this team?" with a Yes/Back button combo). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Beaton with the teachings of Kurowski to achieve the goal of efficiently and reliably providing a communication system that allows hardware and software to communicate, share resources, and exchange information freely (Kurowski, pp0006). However, they failed to explicitly teach that a first ad hoc name having been selected and mutually agreed upon by the first user and a second user.
In an analogous field of endeavor, Krishnasamy teaches that a first ad hoc name having been selected and mutually agreed upon by the first user and a second user (fig. 1, pp0040, select dynamic group name based on users matching profile attributes). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Beaton, and Kurowski with the teachings of Krishnasamy to achieve the goal of efficiently and dynamically grouping messaging buddies in an electronic network and managing information in an electronic system (Krishnasamy, pp0007).
As to claims 60 and 71, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. Melen further teaches further comprising automatically transmitting update information received from the first mobile device to a plurality of mobile devices based on their membership in the group (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0030, pp0069).  
As to claims 62 and 73, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the received update information includes at least one of the location of first mobile device, a map approximately centered on the location of the first mobile device, or a map approximately centered on the location of the second mobile device (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069).  
As to claims 63 and 74, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. Melen further teaches further wherein the received update information includes at least one of data messages, photographs, or videos (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069).  
As to claims 64 and 75, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the ad hoc name identifies a group of friends.
  In an analogous field of endeavor, Beaton teaches wherein the ad hoc name identifies a group of friends (fig. 14, pp0072, used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012).
As to claims 65 and 76, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the ad hoc name identifies a group of family members. 
In an analogous field of endeavor, Beaton teaches wherein the ad hoc name identifies a group of family members (fig. 14, pp0072, used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012). 
As to claims 66 and 77, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. Melen further teaches further comprising: receiving, from the first mobile device, a selection of a symbol associated with the second mobile device (fig. 1A, fig. 4, and pp0066, interact with other cars or users by touching the icon on the map); receiving, from the first mobile device after selection of the symbol, a message intended for the second mobile device; and transmitting, to the second mobile device, the message (fig. 1A, fig. 4, and pp0066, interact with other cars or users by touching the icon on the map).  
As to claims 69 and 80, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. Melen further teaches wherein allowing the second mobile device to join the group comprises receiving, from the first mobile device, an approval of the second mobile device (fig. 1A, fig. 6A, pp0072, members giving permission).

Claim 61, 67, 68, 78, and 79, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Beaton et al. (US Publication No. 20020075305) and further in view of Kurowski et al. (US Publication No. 20020019844), Krishnasamy et al. (US Publication No. 20050038856) and Grube et al. (US Publication No. 20030100326).

As to claim 61, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. Beaton further teaches including ad hoc name (fig. 2, fig. 14, #280, invitation response includes Team ID i.e. Team Name, and pp0111, join the team). However, fails to explicitly teach wherein the received update information includes [identifier], and the presence of the [identifier] is confirmed in the received update information before transmitting the update information received from the first mobile device to the plurality of mobile devices. 
In an analogous field of endeavor, Grube teaches wherein the received update information includes [identifier], and the presence of the [identifier] is confirmed in the received update information before transmitting the update information received from the first mobile device to the plurality of mobile devices (fig. 1, pp0050, transmission includes provisioning parameters which is verified to allow or authorize location sharing services e.g. new location report). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Beaton, Kurowski, and Krishnasamy with the teachings of Grube to achieve the goal of efficiently and accurately communicating group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0007).
As to claims 67 and 78, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach further comprising transmitting an emergency alert to a plurality of mobile devices based on their membership in the group.  
In an analogous field of endeavor, Grube teaches further comprising transmitting an emergency alert to a plurality of mobile devices based on their membership in the group (fig. 1, fig. 2, pp0059, accept notifications from public safety, firefighter or other EMS vehicles but not from road maintenance vehicles). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings Melen, Beaton, Kurowski, and Krishnasamy with the teachings of Grube to achieve the goal of efficiently and accurately communicating information to perform resolution during an incident which requires location sharing in a communication system (Grube, pp0009).
As to claims 68 and 79, Melen in view of Beaton, Kurowski and Krishnasamy teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach further comprising causing at least one of the plurality of mobile devices to perform a physical operation to draw the attention of those in the vicinity of the at least one of the plurality of mobile devices.  
In an analogous field of endeavor, Grube teaches further comprising causing at least one of the plurality of mobile devices to perform a physical operation to draw the attention of those in the vicinity of the at least one of the plurality of mobile devices (fig. 1, fig. 2, pp0030, pp0061, special sound and/or light effect). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Beaton, Kurowski, and Krishnasamy, with the teachings of Grube to achieve the goal of efficiently and accurately communicating information to perform resolution during an incident which requires location sharing in a communication system (Grube, pp0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645